—In an action, inter alia, to recover damages for breach of an insurance contract, the defendant appeals from an order of the Supreme Court, Queens County (Dye, J.), dated March 2, 1999, which denied its motion for summary judgment dismissing the complaint.
Ordered that the order is reversed, on the law, with costs, the motion is granted, and the complaint is dismissed.
The Supreme Court denied the defendant’s motion on the ground that the defendant did not establish its entitlement to summary judgment.
The defendant, however, demonstrated through the affirmed medical reports of its examining physicians that the plaintiff was no longer disabled, and that it was entitled to discontinue her benefits (see, 11 NYCRR 65.15 [g] [2] [ii]). Therefore, the defendant’s motion for summary judgment should have been granted. Ritter, J. P., Sullivan, S. Miller, Luciano and H. Miller, JJ., concur.